DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	The amendment filed on 10/15/2021 is acknowledged. Claims 3-4, 6, 9-10, 12 are previously cancelled; Claims 7, 13 and 14 are currently amended and Claims 1, 2, 5, 7, 8, 11, 13 and 14 are pending. 

Allowable Subject Matter
3.	Claims 1, 2, 5, 7, 8, 11, 13 and 14 are allowable over prior art of record, respectively.

REASONS FOR ALLOWANCE
4.	Claims 1, 2, 5, 7, 8, 11, 13 and 14 are allowable because of the following reason: Applicant's remarks submitted on 10/15/2021, along with the claim amendments have been fully considered and overcome the prior arts of record. 
Independent claims 10/15/2021 includes allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
“in a case that the UE wants to establish a first PDN connection with the attach Procedure and a second PDN connection after the attach procedure, transmits the 
receives the Attach Accept message together with an Activate default EPS bearer context request message including information indicating the CP CloT EPS Optimisation, from the core network.
the controller thus interprets that the first PDN connection and second PDN connection can be used for the communication by use of the CP CloT EPS Optimisation, based on the information indicating the CP CloT EPS Optimisation, respectively. ”

The amended limitations, in combination with the remaining limitations of the independent claims 1, 7, 13 and 14 are not taught nor suggested by the prior art of record. Claims 2, 5 depend on claim 1; Claims 8, 11 depend on claim 7. Therefore, dependent claims 2, 5, 8 and 11 allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415           

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415